Citation Nr: 0612266	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The veteran requests service connection for PTSD 
based on experiencing traumatic events while serving in 
Vietnam.  Although the veteran has received diagnoses of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  The Board 
initially points out that the service awards given to the 
veteran are not among those listed in VA's Adjudication 
Procedure Manual (Manual) as conclusive evidence of 
participation in combat. See M21-1, Part VI, Change 112, para 
11.37(b)(1) (March 10, 2004).  Therefore, lay testimony, 
alone, is insufficient to establish the occurrence of the 
alleged stressors in this case.  Instead, the record must 
contain other objective information that corroborates the 
veteran's testimony or statements.  See 38 U.S.C.A. §§ 
1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d); Cohen, supra.

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  The VA is also obligated to 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006) (holding 
that notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent, supra.

In addition, the VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  The VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The notice requirement cannot be 
satisfied by reference to various post-decisional 
communications issued for unrelated purposes, such as the 
notification of decision, the statement of the case, or the 
supplemental statement of the case from which the claimant 
might have been able to infer what evidence was lacking.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

The notices provided to the veteran in May 2002 and July 2002 
did not inform him of the elements required to establish 
service connection that were found insufficient in the 
previous denials which formed the basis for the denial in the 
prior decisions, i.e., that the veteran has not provided 
enough information to enable the RO to verify any inservice 
stressor and therefore, no stressor has ever been verified.  
See 38 C.F.R. § 3.304(f); Kent, Dingess, Cohen, supra.

Accordingly, the case is REMANDED for the following action:

1.  Regarding whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for PTSD, please send 
the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The notice should explain the 
information or evidence needed to 
establish that the veteran experienced a 
stressor during his service in Vietnam, to 
include the unit involved, and specific 
dates and places where these events 
occurred.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006) and 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should readjudicate the 
veteran's claim.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


